Norval, J.,
dissenting.
I do not concur in the above opinion of the majority of the court. An attorney who obtains a judgment for his client cannot, in the absence of special authority so to do, receive in satisfaction of the judgment a less amount than is due thereon. Such was the holding of this court in Hamrick v. Combs, 14 Neb., 381.
The petition shows that the district court, in which the judgment was rendered, which is sought to be enjoined in this action, on motion of Otto Kuhn, and notice thereof given to Eliza Phillips, set aside and vacated the entry of satisfaction of the judgment, and awarded execution for the sum remaining unpaid. That the court had jurisdiction to hear and determine the matter on motion cannot be doubted (Wilson v. Stillwell, 14 O. St., 464; Laughlin v. Fairbanks, 8 Mo., 367), and its decision upon the motion is conclusive upon the parties until reversed in a direct proceeding brought for that purpose. If Kuhn’s attorneys *197were authorized to make the compromise aud settlement of the judgment, or if the entry of satisfaction was made with Kuhn’s knowledge or consent, or if the attorneys were part owners of the judgment, as is now alleged in the petition, the same should have been urged on the hearing of the motion. It is now too late to do so. The order of the district court vacating the entry of satisfaction, in our view, is res adjudicata, as to all matters which were or could have been litigated on the hearing of the motion. It is a bar to this action, and the district court did not err in sustaining the demurrer to the petition. The judgment should be affirmed.